Citation Nr: 1519297	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-35 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran is represented by:  California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepson


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served two honorable periods of active duty from August 1944 to January 1946 and from January 1946 to January 1949.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran and his stepson testified at an April 2015 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not demonstrate that it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO's December 2013 letter to the Veteran contained the requisite notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained all identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran also received a VA examination in June 2013, with an addendum report provided in June 2014.  The examiner reviewed the Veteran's claims file, administered a thorough clinical evaluation, and commented on the functional impairment caused solely by the Veteran's service-connected disabilities, all of which allowed for a fully-informed evaluation of the Veteran's ability to secure or follow substantially gainful employment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran has been provided an adequate VA examination for evaluation purposes.  See Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

VA will grant a TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: (1) disabilities of both upper or lower extremities, including the application of the bilateral factor; (2) disabilities from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple injuries incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a) .

Service connection is currently in place for bilateral hearing loss, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's combined disability rating is 60 percent.  As both of the Veteran's service-connected disabilities affect a single body system and have a common etiology of in-service noise exposure, the Board finds that the Veteran meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

The evidence of record indicates that the highest level of education attained by the Veteran is a high school diploma.  For 25 years after service, the Veteran worked at a factory that manufactured soda machines until his retirement in 1984.  The Veteran's job duties included setting up and/or operating a metalworking machine called a brake.  According to a July 2013 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran's service-connected hearing loss and tinnitus have rendered him unable to work since March 1984.

VA treatment records dated August 2006 through June 2010 indicate that the Veteran sought treatment for ear infections on several occasions and occasionally visited VA audiologists for hearing aid fittings, adjustments, and replacements.  In April 2010, the Veteran indicated that he did not like wearing his hearing aids binaurally because he felt like he heard too much.  He indicated that he alternated using the left and right hearing aid a couple of hours at a time.  The Veteran's VA treatment records are otherwise silent with respect to the functional effects of his service-connected hearing loss and tinnitus.  

In April 2007, the Veteran was provided a VA examination pursuant to an increased rating claim for hearing loss.  During the examination, the Veteran reported difficulty hearing the television, church services, conversational speech, whispering, and in group settings, such as family gatherings, restaurants, and riding in a car.  He indicated that when he misunderstood someone, he became frustrated and annoyed and had to ask the speaker to repeat what they have said.  The Veteran described his tinnitus as a constant ringing or buzzing in the ears.  The diagnosis was moderate to severe sensorineural hearing loss, bilaterally.

During a June 2013 VA examination, the Veteran reported difficulty hearing during most of his daily activities and stated that his tinnitus was "frustrating."  Audiometric testing demonstrated pertinent puretone thresholds, in decibels, as follows:






HERTZ




1000
2000
3000
4000
RIGHT

60
70
75
90
LEFT

55
65
70
85

The puretone threshold average was 74 decibels in the right ear and 69 decibels in the left ear.  See 38 C.F.R. §  4.85(d).  Speech discrimination testing using the Maryland CNC word list revealed a score of 52 percent in each ear.  The diagnoses were bilateral sensorineural hearing loss in all frequencies tested and tinnitus.

In a June 2014 addendum to the June 2013 VA examination report, the examiner indicated that the Veteran's bilateral hearing loss and tinnitus affected most of the Veteran's daily activities due to difficulty understanding people in most communication situations.  The examiner also noted that the Veteran's tinnitus was "frustrating" and often interfered with his ability to communicate.

In an August 2014 notice of disagreement, the Veteran indicated that he was unemployable "due to the fact that he is 95 years old with severe hearing loss."

A September 2014 report of contact indicates that a RO employee was able to communicate with the Veteran over the telephone "without difficulty" after the Veteran asked the employee to raise his or her voice a bit.  During the conversation, the Veteran indicated that his hearing loss made watching television nearly impossible, and that he had to wear his hearing aids all of the time in order to communicate with his spouse.  With regard to functional impairment due to tinnitus, the Veteran stated that he no longer liked going to church because he could not hear the service very well.

During an April 2015 hearing before the Board, the Veteran testified that for 25 years after service, he worked at a factory that manufactured soda machines.  He stated that he retired in 1984 because he was 65 years old and was "tired of working."  The Veteran stated that his work became dangerous because he was unable to keep up with the physical demands of the job, and there "just come[s] a time when you have to quit working."  The Veteran also responded affirmatively when asked if his hearing loss played a role in his decision to retire.  He testified that he had difficulty understanding his co-workers and superiors and often had to ask them to repeat themselves several times.  He indicated that his boss occasionally raised his voice due to the Veteran's difficulty hearing.  However, he could not recall any specific instances in which he was unable to perform a task because he was unable to hear orders from his boss.  The Veteran denied receiving any negative performance evaluations at work or sustaining any injuries on the job.  He also testified that his hearing loss made it difficult to watch television and talk on the telephone.  The Veteran's stepson, who lived with the Veteran at the time of the hearing, testified that the Veteran had difficulty communicating at times because he could not hear very well.  He stated that there are "times [the Veteran] hears us, there [are] times he doesn't hear us," and "sometimes it can be a little frustrating." The Veteran's stepson indicated that the Veteran wore hearing aids "just about all the time" and replaced the batteries and made adjustments to the hearing aids by himself.  He further testified that the Veteran watched television with the volume turned up very loudly and was no longer able to communicate over the telephone.

A review of the record reveals no evidence to support a finding that the Veteran's service-connected disabilities render him unemployable.  The evidence shows that the Veteran's bilateral hearing loss and tinnitus have caused difficulty hearing conversational speech in nearly all settings, often requiring him to ask people to speak loudly and repeat themselves several times.  However, there is no evidence that the Veteran's difficulty hearing prevents him from performing any of his previous job duties.  During the April 2015 Board hearing, the Veteran testified that when he was last employed, he had difficulty understanding his co-workers and supervisors and often had to ask them to repeat orders.  However, he never indicated that the ability to hear well and respond quickly was an integral part of his job.  Notably, the Veteran never received a negative performance evaluation or sustained an injury despite his difficulty hearing.  Furthermore, the Veteran testified that he stopped working due to his advanced age.  As noted above, a TDIU determination must be made without regard to the Veteran's age.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. §§ 3.341(a), 4.19.  

Based on the foregoing, the Board finds that the evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


